*468
Opinion

PER CURIAM.
In this dissolution proceeding, the self-represented plaintiff, Elizabeth Richter, appeals from the judgment of the trial court denying her motion for a permanent injunction. That motion requested an order that the court’s September 16, 2010 memorandum of decision be removed from the trial court record specifically and the Internet generally. In the September 16, 2010 memorandum of decision, the trial court denied the plaintiffs motions to open the judgment of dissolution and granted the motion of the defendant, Alexander G. Richter, for attorney’s fees.1 This court affirmed the propriety of that judgment on appeal. Richter v. Richter, 137 Conn. App. 231, 237, 48 A.3d 686 (2012).
We have reviewed the plaintiffs various claims, including one alleging judicial bias, and conclude that they are equally without merit. Mindful that a prayer for injunctive relief is addressed to the sound discretion of the court; Broadnax v. New Haven, 270 Conn. 133, 170, 861 A.2d 1113 (2004); we conclude that the trial court in the present case did not abuse its discretion in denying the plaintiffs motion.
The judgment is affirmed.

 In granting the motion for attorney’s fees, the court found that “after the plaintiff filed her original motion to open, the file has erupted from one and a half volumes to four volumes and that even while the court heard the case, the file was being peppered with motions and uninvited memoranda. In addition, the court found that the plaintiff had caused substantial legal costs to the defendant by filing false claims and that she had filed the present case in order to get even with a person she believed was her enemy.” (Internal quotation marks omitted.) Richter v. Richter, 137 Conn. App. 231, 233, 48 A.3d 686 (2012).